Exhibit 10.12
 
LICENSE AGREEMENT


This LICENSE AGREEMENT (this “Agreement”) is made effective as of January 18,
2011, by and between MICROIDEA SOFTWARE DEVELOPMENT LLC., a Texas Limited
Liability Corporation (“Assignor”), and VERTICAL COMPUTER SYSTEMS, INC.
(“Vertical”), a Delaware corporation with reference to the following:
 
BACKGROUND


Assignor is the developer and owner of a certain technology entitled
“TINY  WEBSERVER” including its source code, documentation of the source code,
object code, manuals, and other items specified in Schedule A attached hereto,
and all copyrights, patents, and all other legal rights in all such items
(collectively, the “Technology”).


Vertical desires to obtain an exclusive license to exploit such Technology, and
Assignor desires to grant to Vertical an exclusive license to exploit such
Technology, on the terms and conditions set forth herein.


IN CONSIDERATION of the foregoing and the mutual covenants set forth herein, and
intending to be legally bound, the parties agree as follows:


 
1.
LICENSE; PURCHASE OPTION



1.1           Assignor grants to Vertical the irrevocable, exclusive worldwide
license to manufacture, develop, distribute, market, sell, license, sublicense,
rent, and otherwise exploit the Technology and any derivative products in any
media now known or hereinafter discovered.


1.2           In consideration for such license, Vertical shall pay to Assignor
the Royalties described in paragraph 2.1.


1.3           During the term of this Agreement, Vertical shall have the right
to purchase the Technology for an aggregate purchase price in the amount of Six
Million Dollars ($6,000,000). Such purchase price shall be paid in four (4)
installments of One Million Five Hundred Thousand Dollars ($1,500,000) each over
three years as follows: (a) the first payment shall be due concurrently with the
date of Vertical’s purchase of the Technology and (b) the remaining installments
shall become due on the first, second, and third anniversary dates of the date
of Vertical’s purchase of the Technology.  After the final installment payment,
Vertical shall have no further obligation to pay Royalties and Assignor will
cooperate with Vertical to execute an assignment of all right, title, and
interest in the Technology from Assignor to Vertical.  The purchase right
contained in this paragraph 1.3 may be exercised by means of a written notice to
such effect, from Vertical to Assignor.  


 
2.
ROYALTIES



2.1           The term “Products” shall mean any and all applications derived
from the Technology.  The term “Net Revenues” shall mean gross sales generated
from the Products, less any returns.  Vertical shall pay to Assignor a 5%
royalty on Net Revenues received by Vertical from sales of the Products (the
“Royalties”).
 
 
~ 1 ~

--------------------------------------------------------------------------------

 

2.2           Vertical shall pay Royalties to Assignor on a monthly basis, with
payments to be made within thirty (30) days after the end of each month during
which Net Revenues have been generated.  Each payment of Royalties shall be
accompanied by a statement of the Net Revenues for the preceding month.


2.3           Vertical shall maintain complete and accurate records of all
sales, licenses, rentals, service and other exploitations of the Technology and
the Net Revenues attributable thereto.  Assignor shall have the right, during
the term of this Agreement and for three (3) years thereafter, with advance
notice and during regular business hours, to conduct an audit of the records of
Vertical for the purpose of verifying compliance with this Agreement, the Net
Revenues reported and the Royalties paid to Assignor.  If any such audit should
disclose underreporting by Vertical, Vertical shall promptly pay Assignor the
amount of underpayment together with applicable interest thereon for late
payment.  If the underpayment amount is more than five percent (5%) of the
amount due for the relevant period, Vertical shall pay Assignor’s actual costs
and expenses for such audit.
 
 
3.
PATENT AND COPYRIGHT



3.1           Vertical may seek patent or copyright protection as it determines
in its sole discretion and shall pay for any patent or copyright protection and
development costs in connection with the Technology.


3.2           Until the final installment has been paid as set forth in
paragraph 1.3, at its expense, Vertical may arrange to register in Assignor’s
name, United States and foreign copyrights and renewals thereof for the
Technology. Assignor will execute such documents and take such other action as
may be required to effect any such registration.


3.3           Vertical shall have the right, but not the obligation, to take
action to enforce patents or copyrights taken in the Technology.


 
4.
ASSIGNOR’S DUTIES AND OBLIGATIONS



4.1           At Vertical’s request, Assignor shall provide any services
reasonably necessary in connection with the development and distribution of the
Technology.


4.2           Assignor shall not, during the term of this Agreement, develop any
product that competes with the Technology.


 
5.
WARRANTIES AND INDEMNITIES



5.1           Assignor represents that to the best of his knowledge, (i) the
Technology does not violate or infringe any patent, copyright, trademark,
service mark, right of privacy or other right, does not contain any libelous or
defamatory material or any material which Assignor is not duly authorized to
use, and will not misuse or misappropriate any trade secret or confidential
information, (ii) any approvals or permissions required in connection with the
use or exploitation of the Technology have been obtained, (iii) Assignor has the
right, power and authority to grant to Vertical the rights it has granted under
this Agreement, (iv) the Technology is believed to be original and does not
reside in the public domain, and (v) the Technology will conform in all material
respects to the specifications described in Exhibit A hereto.
 
 
~ 2 ~

--------------------------------------------------------------------------------

 

5.2           Assignor does hereby indemnify Vertical against any liability and
hold Vertical harmless from and will pay any loss, damage, cost and expense
(including, without limitation, court costs and legal fees and disbursements)
which Vertical incurs in connection with any claim by a third party alleging
facts that would constitute a breach of any of such warranties or
representations.  Assignor and Vertical will promptly notify the other of any
claim covered by any warranty or representation under this Section 5 with full
details of the claim. Vertical will cooperate in the defense of any such claim
and will not settle the same without Assignor's written consent unless Vertical
releases Assignor from all of Assignor's obligations under this paragraph 5.2
with respect to the claim.


 
6.
TERM OF AGREEMENT



The term of this Agreement shall be thirty (30) years from the date of execution
of this Agreement with three (3) twenty (20) year renewal options at Vertical’s
discretion.
 
 
7.
TERMINATION OF AGREEMENT AND/OR LICENSE



7.1           In the event that any party shall be in breach or default of any
of the terms, conditions, or covenants of this Agreement, and such breach or
default shall continue for a period of ninety (90) days after the receipt of
written notice from the other party setting forth such breach, then in addition
to all other rights and remedies of law or equity or otherwise, the
non-defaulting party shall have the right to cancel this Agreement without any
charge, obligation, or liability whatsoever, except that all Royalties due
Assignor at the time of cancellation will be immediately due Assignor.


7.2           Upon termination, cancellation, or expiration of this Agreement,
Vertical, without request by Assignor, will immediately return all papers,
materials, and property relating to the Technology held by Vertical.  In
addition, each party will assist the other in the orderly termination of this
Agreement, and in the transfer of all property, tangible and intangible, to
Assignor.
 
 
8.
OBLIGATIONS WHICH SURVIVE TERMINATION



The parties recognize and agree that their obligations under Sections 2, 5 and 9
of this Agreement survive the cancellation, termination, or expiration of this
Agreement.
 
 
9.
PROPRIETARY INFORMATION



Each party acknowledges and agrees that any and all information emanating from
the other's business in any form is "Confidential Information," and each party
agrees that it will not, during or after the term of this Agreement, permit the
duplication, use, or disclosure of any such Confidential Information to any
person (other than an employee, agent, or representative of the other party who
must have such information for the performance of its obligation hereunder),
unless such duplication, use, or disclosure is specifically authorized by the
other party in writing prior to any disclosure.  Each party shall use reasonable
diligence, and in no event less than that degree of care which such party uses
in respect to its own confidential information of like nature, to prevent the
unauthorized disclosure or reproduction of such information.  Without limiting
the generality of the foregoing, to the extent that this Agreement permits the
copying of Confidential Information, all such copies shall bear the same
confidentiality notices, legends, and intellectual property rights designations
that appear in the original versions, and each party shall keep detailed records
of the location of all Confidential Information.


 
~ 3 ~

--------------------------------------------------------------------------------

 

For the purposes of this section, the term "Confidential Information" shall not
include information which is in the public domain; information known to the
recipient party as of the date of this Agreement as shown by the recipient's
written records, unless the recipient party agreed to keep such information in
confidence at the time of its receipt; and information properly obtained
hereafter from a source who is not under an obligation of confidentiality with
respect to such information.


 
10.
REPRODUCTION OF MANUALS AND DOCUMENTATION



Vertical shall have the right, at no additional charge, to reproduce all
original manuals and documentation relating to the Technology, regardless of
whether such manual or documentation is copyrighted by Assignor.


 
11.
AMENDMENTS, MODIFICATIONS, OR SUPPLEMENTS



Amendments, modifications, or supplements to this Agreement shall be permitted,
provided such changes: (a) shall be in writing, signed by the authorized
representatives of both parties; (b) shall reference this Agreement and identify
the specific articles or sections of this Agreement or the particular order in
which they are amended, modified, or supplemented; and (c) shall not adversely
affect vested rights or causes of action which have accrued prior to the
effective date of such change.


 
12.
NOTICES



With the exception of invoices, insurance papers, shipping papers, and reports,
all notices, demands, or other communications herein provided to be given or
which may be given by any party to the other shall be deemed to have been duly
given when made in writing and delivered in person, or upon receipt, if sent by
international air courier (i.e., Federal Express or DHL) as follows:


Notices to Assignor:


MICROIDEA SOFTWARE DEVELOPMENT, LLC.
_______________
_______________
Attn: Secretary


Notices to Vertical:
VERTICAL COMPUTER SYSTEMS, INC.
101 West Renner Road, Suite 300
Richardson, TX 75082
Attn:   President


or to such address as the parties may provide to each other in writing from time
to time.
 
 
13.
MISCELLANEOUS PROVISIONS



13.1         Authority.  Each party hereto represents and warrants that it has
full power and authority to enter into this Agreement and to perform this
Agreement in accordance with its terms.


13.2         Governing Law.  This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Texas and subject to the
venue and jurisdiction of the state and federal courts located in Dallas, Texas.
 
 
~ 4 ~

--------------------------------------------------------------------------------

 
 
13.3         Assignment.  Neither this Agreement nor any right or obligation
hereunder may be assigned or otherwise transferred by any party, without the
prior written consent of the other party; provided, however, that this Agreement
and any right or obligation hereunder may be assigned or otherwise transferred
by any party to a parent, or an affiliate, or subsidiary of such party, without
the prior written consent of the other party.


13.4         Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns.


13.5         Captions. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement.


13.6         Severability.  In the event that any provision of this Agreement
shall be invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.


13.7         Attorney’s Fees.  In the event of a dispute the prevailing party
shall be entitled to be reimbursed for its legal fees by the other party.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first set forth above.



 
MircoIdea Software Development, LLC.
     
By:
 
_______________, its Secretary
     
Vertical Computer Systems, Inc.
     
By:
  
   
Richard Wade, its President



 
~ 5 ~

--------------------------------------------------------------------------------

 
  
Exhibit A


Technology


The “Technology” shall mean the  software application known as “Tiny Web Server”
including any derivative works. This Technology is written in C, approximately
3600 lines of source code, and its source code is named “websrv.c”.  It is a
fully functional web server software that occupies very little memory. Its
executable code is approximately 100K bytes, which makes it a good fit in a
mobile internet device.
 
 
~ 6 ~

--------------------------------------------------------------------------------

 